Citation Nr: 0630473	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Marine Corps from July 1966 to August 1969.  He also 
had subsequent reserve service with the United States Marine 
Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Albuquerque, New 
Mexico.  Specifically, in February 2003 and September 2003 
decisions, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  

At a VA PTSD examination conducted in July 2005, the examiner 
provided an Axis I diagnostic impression of an anxiety 
disorder not otherwise specified.  In addition, the examiner 
expressed his opinion that the "veteran's current anxiety 
disorder and mild psychosocial impairment are as likely as 
not related to traumatic combat events [that] he experienced 
during his military service."  Thereafter, at the personal 
hearing conducted before the undersigned veterans law judge 
at the RO in April 2006, the veteran's representative raised 
the issue of entitlement to service connection for a 
psychiatric disorder other than PTSD.  Hearing transcript 
(T.) at 12-13.  A complete and thorough review of the claims 
folder indicates that the RO has not adjudicated this claim.  
However, as will be discussed in the following decision, the 
Board is granting the veteran's claim for service connection 
for PTSD.  Thus, the Board finds that no further action with 
regard to the issue of entitlement to service connection for 
a psychiatric disorder other than PTSD is necessary.  


FINDINGS OF FACT

1.  The veteran has received a diagnosis of PTSD.  

2.  The veteran engaged in combat, and his claimed stressors 
(including being subjected to incoming rockets and mortars 
and witnessing people being injured and killed by these 
attacks during his service in Vietnam) are related to that 
combat.  

3.  Medical evidence associates the veteran's current 
symptomatology (including anger, flashbacks and intrusive 
memories of his Vietnam service, struggles with violent 
thoughts and urges, hypervigilance, long-standing sleep 
disturbance, avoidance of social situations, concentration 
difficulties, and anxiety) with his in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 
38 U.S.C.A. § 1154(b) (West 2002).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See, 38 C.F.R. § 3.304(f) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

In the present case, the veteran contends that he served in 
the Republic of Vietnam between November 1967 and August 1969 
and that, during that time, he was exposed to multiple 
stressors.  In particular, the veteran asserts that, while 
his primary military responsibility involved repairing 
damaged aircraft and preparing aircraft for medivac and 
re-supply missions, he was occasionally assigned to perimeter 
guard duty.  See, e.g., T. at 2-3, 6-8.  Also, as discussed 
in a statement received at the RO in June 2005, the veteran 
maintains that, during his tour in Phu Bai, his squadron was 
periodically hit by incoming rockets and mortars; that some 
of these attacks "were quite extensive, with rockets and 
mortars hitting within feet of [their] bunkers;" and that 
the attacks resulted in the death or wounding of several 
fellow servicemen.  Specifically, according to the veteran, 
his commanding officer was killed by enemy fire in March 
1968, and, on the following day, four of his fellow 
servicemen were killed when a helicopter crash into the 
ocean.  The veteran claims that he witnessed people being 
injured and killed.  

Service personnel records included in the claims folder 
confirm that the veteran served in the Republic of Vietnam 
for almost two years.  Specifically, these documents indicate 
that the veteran served in Danang in the Republic of Vietnam 
from November 23, 1968 to February 10, 1968 and in Phu Bai in 
the Republic of Vietnam from March 14, 1968 to March 27, 
1968, from April 15, 1968 to September 30, 1968, and from 
October 27, 1968 to approximately August 1, 1969 when he 
arrived at Danang in the Republic of Vietnam.  (The veteran 
returned to the continental United States on August 5, 1969.)  

Available service personnel records also indicate that, 
between December 1967 and February 1968, the veteran 
participated in multiple counterinsurgency operations in 
Vietnam, including "Operation PITT," "Operation CITRUS," 
"Operation AUBURN," "Operation NEOSHO II," "Operation 
OSCEOLA II," "Operation LANCASTER II," "and "Operation 
FORTRESS ATTACK."  Significantly, these records indicate 
that the veteran was awarded the Vietnam Combat Medal in May 
1968.  

In addition, service personnel records reflect the veteran's 
assignment to HMM-363, MAG-36, 1st MAM.  Importantly, 
documentation obtained from military web cites by the veteran 
and submitted to the RO indicates that HMM-363 was exposed to 
enemy attacks on multiple occasions since its arrival in 
Vietnam in September 1965 and that the commanding officer of 
that unit was killed in action on March 26, 1968.  Such 
evidence supports the veteran's contentions that, during his 
service in Vietnam, he was subjected to incoming rockets and 
mortars and witnessing people being injured and killed by 
these attacks.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) (which finds that corroboration of every detail of 
a veteran's claimed in-service stressor, including his or her 
personal participation, is not required and that the fact 
that a veteran was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that 
he/she was, in fact, exposed to the attacks).  

As previously noted by the Board in this decision, the 
evidence necessary to establish that a claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  In the 
present case, the veteran's service records indicate that he 
did, in fact, engage in combat.  As the evidence establishes 
that the veteran engaged in combat with enemy forces and that 
his claimed stressors (including being subjected to incoming 
rockets and mortars and witnessing people being injured and 
killed by these attacks during his service in Vietnam) are 
related to that combat and are consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone establishes the occurrence of his claimed 
in-service stressors.  Credible supporting evidence is not 
necessary to corroborate the veteran's lay testimony.  Cohen, 
supra.  

With regard to the matter of whether the veteran has a 
diagnosis of PTSD, the Board notes that service medical 
records reflect treatment for complaints of falling grades in 
school, "not caring about anything," and insomnia in 
February and March 1967.  The examiner found no evidence of 
depression or psychosis and provided an impression of an 
immature personality disorder with moderate anxiety.  The 
remainder of the service medical records, including the 
August 1969 separation examination, is negative for 
complaints of, treatment for, or findings of PTSD or any type 
of psychiatric disability.  

The Board acknowledges that a Vet Center Intake evaluation 
completed in January 1996 included the examining licensed 
social worker's conclusion that the veteran did not exhibit 
"evidence of full PTSD."  A mental health evaluation 
conducted in March 2003 resulted in an Axis I diagnosis of 
"PTSS vs anxiety . . . [not otherwise specified]."  A VA 
PTSD examination conducted in July 2003 determined that, 
while the veteran had some symptomatology associated with 
PTSD, his symptoms did not reach the criteria for a diagnosis 
of this disability.  Rather, the examiner diagnosed, on 
Axis I, alcohol dependence and alcohol abuse which was in 
remission.  Also, the examiner who conducted a subsequent VA 
PTSD examination in July 2005 concluded that the veteran met 
many of the criteria for a diagnosis of PTSD (including a 
history of exposure to traumatic events, persistently 
re-experiencing traumatic events, avoidance of stimuli 
associated with the trauma, numbing of general 
responsiveness, and persistent symptoms of increased arousal) 
but that he did not endorse feeling intense fear, horror, or 
helplessness in response to traumatic events, which the 
examiner explained was a necessary criterion for a diagnosis 
of PTSD.  Thus, the examiner concluded that the most 
appropriate diagnosis for the veteran was an anxiety disorder 
not otherwise specified.  

Significantly, however, a June 2005 examination (which was 
conducted by the same licensed social worker at the local Vet 
Center who had completed the prior evaluation at that 
facility in January 1996) resulted in a diagnosis of PTSD.  
Further, a private psychiatrist who evaluated the veteran in 
March 2006 diagnosed PTSD.  

While some evaluations (particularly the earlier ones) have 
provided diagnoses of alcohol dependence, alcohol abuse in 
remission, and an anxiety disorder not otherwise specified, 
other examinations (specifically the more recent ones) 
reflect diagnoses of PTSD due to military experience.  
Importantly, the diagnoses of PTSD have been made by two 
separate medical personnel.  As such, the Board concludes 
that the competent evidence of record reflects a diagnosis of 
PTSD.  See, 38 C.F.R. § 3.304(f) (2005) and Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

Moreover, with regard to the matter of whether medical 
evidence links current symptomatology with the claimed 
in-service stressor(s), the Board notes that, at the mental 
status evaluation conducted in June 2005 at the local Vet 
Center, the veteran explained that his stressful in-service 
events included being exposed to enemy attacks and witnessing 
fellow servicemen being killed or wounded by enemy fire.  The 
licensed social worker who conducted the examination noted 
that the veteran's history and current evaluation 
demonstrated anger, struggles with violent thoughts and 
urges, long-standing sleep disturbance, hypervigilance, 
intrusive thoughts and feelings of Vietnam events, sense of 
social alienation, and concentration difficulties and that 
these problems meet the criteria for a diagnosis of PTSD.  
The examiner specifically stated that the veteran's PTSD was 
caused by his exposure to war events in Vietnam.  Also, at 
the private psychiatric evaluation conducted in March 2006, 
the veteran again stated that his stressful in-service events 
included being subjected to enemy fire and witnessing fellow 
servicemen being killed or injured.  Following an extensive 
interview, the examiner concluded that the veteran's history 
and symptoms (including his anger, flashbacks and intrusive 
memories of his Vietnam service, increased concentration 
difficulties, hypervigilance, avoidance of social situations, 
and anxiety) are consistent with chronic PTSD.  Consequently, 
the Board finds that the claims folder contains medical 
evidence associating the veteran's current symptomatology 
with his claimed in-service stressors.  

Evidence of record clearly indicates, therefore, that the 
veteran engaged in combat with enemy forces and that his 
claimed stressors (of being subjected to incoming rockets and 
mortars and witnessing people being injured and killed by 
these attacks during his service in Vietnam) are related to 
that combat and are consistent with the circumstances, 
conditions, or hardships of his service.  He has been 
diagnosed with PTSD.  Medical evidence associates his current 
symptomatology (including anger, flashbacks and intrusive 
memories of his Vietnam service, struggles with violent 
thoughts and urges, hypervigilance, long-standing sleep 
disturbance, avoidance of social situations, concentration 
difficulties, and anxiety) with his claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2005).  Accordingly, 
the Board finds that the evidence supports the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


